DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is:
Kennedy et al. (US 2018/0307489) which teaches: However, alternatively, in an implementation where the adder array is provided within an L×M multiplier array used to allow an L-bit operand to be multiplied by an M-bit operand, then for a standard multiply instruction the partial product forming circuitry may for example form L 1*M-bit partial products or M 1*L-bit partial products to be accumulated. For example, the partial product forming circuitry may comprise a set of AND gates for generating an array of output bits which correspond to the product of the respective combinations of bits of the two input operands for the multiply instruction - see [0058].
Kang et al. (US 2018/0152288) which teaches: Referring to FIGS. 1 and 2, the calculator 110 may include a partial multiplication generator 111 and an accumulator 112. The calculator 110 may perform a multiplication on a multiplicand A having a value of n bits and a multiplier B having a certain (predetermined) number of bits (for example, n bits) to output a multiplication result Res_mul. The multiplication may be performed based on multiple partial multiplications. For example, a partial multiplication result of a partial multiplication on the multiplicand A having the value of the n bits and a digit-unit (for example, 2-bit) multiplier B may be generated through each of the multiple partial multiplications. However, the present embodiment is not limited thereto, and a digit unit of the multiplier B may be variously changed in each partial multiplication - see [0044].
Klein et al. (US 2018/0088905) which teaches: FIG. 3 illustrates a multiply-adder 300 implemented in hardware. The multiply-adder 300 is configured to calculate a result Q that is equal to the product of A and B plus C (Q=A×B+C). The multiply-adder 300 includes a partial product generation circuit 302 that receives operands A and B and create the partial products of A multiplied by B. The multiply-adder 300 also includes a reduction circuit 304 that receives the partial products of A multiplied by B and the operand C and reduces the partial products and operand C to a sum value and a carry value. The multiply-adder 300 also includes an adder circuit 306 that receives and adds the sum value and the carry value to create the result Q. Finally, the multiply-adder 300 can further include a post processing circuit 310 that can perform additional processing on the result - see [0031].
Chen et al. (US 8,356,064) which teaches: In order to reduce the area required to implement each of the multiplier units 224, 228, 232, 236, various techniques optionally may be employed. For instance, the symmetry of sine and cosine functions can be exploited to reduce the number of memory locations in the memories 266 needed to store twiddle factors. Additionally, the multiplier 268 could be implemented so that a first operand input was only half of the actual operand word length. The multiplier 268 would perform a multiplication operation by multiplying one half of the first operand by the second operand to generate a first partial product and then multiplying the other half of the first operand by the second operand unit to generate a second partial product. The multiplier unit could include an accumulator circuit to appropriately combine the two partial products to generate the full product. Such an implementation takes advantage of the fact that the clock rate of the multiplier unit is faster than the effective sampling rate of the input to the FFT calculator 200 - see column 9 lines 37-54.
Olofsson et al. (US 2008/0195685) which teaches: An example of unequally weighted partial products 112, including eight partial product vectors, is shown in FIG. 3A. The partial products represent the multiplication of two 8-bit operands [a.sub.7:a.sub.o] and [b.sub.7:b.sub.0], where the bits of both operands are weighted. Because both operands are weighted, the partial product vectors are unequally weighted relative to each other. In FIG. 3A, the partial product vectors are offset so that partial products of equal weight are vertically aligned. The multiplier 110 may be implemented as an array of two-input AND gates which logically combine each bit pair of the two operands to provide partial products as shown in FIG. 3A - see [0022].
Iwamura (US 5,524,090) which teaches: A multiplier apparatus designed to multiply integers of many figures with a small circuit scale in such a manner that an input value is partitioned and multiplication is performed by taking account of carries. With respect to partitioned input values, partial multiplications are repeatedly performed in parallel with each other, and results of the partial multiplications are added by a plurality of adders. A carry occurring at each adder is added in the same adder or in an upper adder in the next cycle of addition. A circuit for this operation may be formed as a systolic array of identical processing elements to perform the operation in a pipe line processing manner - see abstract.
However, the prior art does not teach or suggest “each block being associated with a result index range and a first operand index range and each block comprising all partial multiplications between data words of the first operand within the first operand index range with data words of the second operand such that the sum of indices of the data word of the first operand and of the data word of the second operand is within the result index range”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495